Citation Nr: 1015662	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of in-service exposure to 
herbicides. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
denied a claim for service connection for diabetes mellitus, 
type II.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The Board notes that the claims file contains an August 2009 
notice of disagreement (NOD) with a November 20, 2008, denial 
of a claim for service connection for hypertension.  The 
Board notes that the claims file does not contain a copy of 
this rating decision.  It appears that a statement of the 
case (SOC) was issued with regard to this claim on November 
19, 2009.  However, the claims file also does not contain a 
copy of this SOC.  Regardless, as it appears that development 
has been undertaken with regard to the Veteran's August 2009 
NOD with the November 2008 denial of his claim for service 
connection for hypertension, the Board finds that this issue 
need not be referred back to the RO for appropriate action. 


FINDING OF FACT

The Veteran is not shown by competent evidence of record to 
have diabetes mellitus, type II that is etiologically related 
to a disease, injury, or event in service, to include 
exposure to herbicides or agent orange.





CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated 
by service, nor may diabetes mellitus, type II be presumed to 
have been incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

An October 2004 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, a March 2006 letter described how 
appropriate disability ratings and effective dates were 
assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to the Veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

With respect to the Veteran's claim for service connection 
for diabetes mellitus, type II, the Board notes that there is 
no competent medical evidence linking this disability to 
military service, and no lay evidence of continuity of 
symptomatology suggesting an association to service.  The 
Veteran has indicated that exposure to agent orange or 
herbicides resulted in his diabetes mellitus, type II.  
However, as will be discussed in greater below, the Board 
finds no credible evidence of such exposure while on active 
duty. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, the Veteran's service treatment records contain no 
evidence of treatment for or complaints of diabetes mellitus, 
type II, nor has the Veteran proffered lay statements 
indicating that he has had continuous symptoms of this 
disability since his active duty.  Thus, as there is no 
medical evidence suggesting an association between his 
current symptoms or disability and service, and no lay 
evidence as to the presence of symptomatology in service or 
the continuity of symptoms since service, the Board finds 
that the third prong of McLendon is not met, and that VA 
examination or opinion is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include diabetes mellitus, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a "Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran contends that he has diabetes mellitus, type II 
as a result of in-service exposure to herbicides in Vietnam.  
See NOD, February 2006.  Specifically, the Veteran alleges 
that his military service included duty and visitation in the 
Republic of Vietnam.  Id.  The Veteran contends that he 
served aboard the USS Ticonderoga in the waters offshore of 
Vietnam.  See Addendum to Statement of Accredited 
Representative in Appealed Case, September 2006.  On his 
April 2006 VA Form 9 Appeal, the Veteran indicated that he 
had occupational exposure to agent orange due to "aircraft 
that was flown in and out of Vietnam".  In an August 2009 
statement, the Veteran asserted that, as part of his daily 
job, he was required to service aircrafts that returned from 
flying and landing in Vietnam and which were exposed to agent 
orange.  The Veteran has also asserted that, in January 1968, 
while en route by air to his temporary assignment in 
Thailand, he landed at an unknown base and was transferred to 
a smaller aircraft with a destination of Nakhon Phanon, 
Thailand.  See Statement of Accredited Representative in 
Appealed Case, May 2006.

A review of the claims folder reflects that the Veteran has a 
current diagnosis of diabetes mellitus, type II.  See 
Fairview Northland Clinics treatment record, June 2004.  

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran was 
diagnosed with diabetes mellitus, type II within one year of 
discharge from active duty, nor has the Veteran asserted 
such.  Therefore, service connection cannot be granted for 
diabetes mellitus, type II on presumptive basis under 38 
U.S.C.A. § 1112.  

With regard to granting service connection for diabetes 
mellitus, type II based on in-service exposure to herbicides 
or agent orange, a November 2004 response from the National 
Personnel Record Center (NPRC) revealed that the Veteran 
served aboard the USS Ticonderoga, which was in the official 
waters of the Republic of Vietnam from March 3, 1969, to 
March 20, 1969; March 29, 1969, to April 16, 1969; May 9, 
1969, to June 4, 1969; and June 25, 1969, to August 1, 1969.  
The Veteran was attached to the helicopter combat support 
squadron 1 detachment 7 that could have been assigned to ship 
or shore. 

The November 2004 response from the NPRC also specifically 
indicated that the personnel record does not contain enough 
information to make a definitive statement regarding in 
country service.  The claims folder, however, contains no 
evidence specifically indicating that the Veteran's presence 
in Vietnam would have been impossible.  Additionally, the 
Board notes that the Veteran is competent to report having 
gone ashore in Vietnam.  The length of time spent in Vietnam 
is not significant under the regulations governing 
presumptive service connection; rather, it need only be 
established that the Veteran was present at some point while 
on active duty in the Republic of Vietnam during the Vietnam 
Era.

Upon review of the Veteran's statements, however, the Board 
finds it very significant that the Veteran has put forth 
submitted very general contentions that his military service 
included duty and visitation in the Republic of Vietnam, as 
expressed in both his NOD and VA Form 9, but he has offered 
no specificity as to the nature and circumstances of such 
duty and visitation.  In particular, the Veteran has offered 
no details regarding setting foot in Vietnam, his duties that 
required him to set foot in Vietnam, how often he set foot in 
Vietnam, or the duration of his presence on land in Vietnam.  
In contrast, the Veteran has offered detail as to his other 
contentions regarding servicing aircraft that landed in 
Vietnam, serving aboard the USS Ticonderoga in the waters 
offshore of Vietnam, and landing on an unknown base while en 
route to his temporary assignment in Thailand.  In addition, 
while the Veteran indicated on his April 2006 VA Form 9 
Appeal that he had occupational exposure to agent orange due 
to "aircraft that was flown in and out of Vietnam", he did 
not indicate that he was a passenger on this aircraft or that 
he disembarked the aircraft in Vietnam.

At no point has the Veteran offered details regarding 
specifically setting foot in Vietnam to support his very 
general allegation of duty and visitation in Vietnam.  With 
no such details and only a general assertion of having duty 
and visitation in Vietnam, and in contrast to his more 
detailed argument as to having exposed while servicing 
aircraft, the Board finds his general assertions of duty and 
visitation in Vietnam not credible. 

With regard to the Veteran's more detailed assertions of 
servicing aircraft that had been in Vietnam, serving on a 
ship in the waters of Vietnam, and landing in an unknown base 
on his way to Thailand, the Board notes that "service in 
Vietnam" includes service in the waters offshore or service 
in other locations if the conditions of service involved duty 
or visitation to Vietnam.  38 C.F.R. § 3.313 (2009).  
However, the VA General Counsel has determined that the 
regulatory definition, which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that the term 
"service in Vietnam" does not include service of a Vietnam 
era Veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93.  Additionally, there is no presumptive service connection 
for claims based on servicing or working on aircraft that 
flew bombing missions over Vietnam.  See VA Fast Letter 09-20 
(May 6, 2009).  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.

As such, the Board finds the Veteran's assertions of 
servicing aircraft that had flown in and out of Vietnam and 
serving aboard a ship in the waters offshore of Vietnam are 
not sufficient to establish qualifying service in Vietnam.  
With regard to the Veteran's assertion of landing at an 
unknown base on the way to Thailand, the Board finds that any 
implied assertion that such base was in Vietnam is 
speculative by the Veteran's own admission and supported by 
no factual evidence.  As such, this assertion is also not 
sufficient to establish qualifying service in Vietnam.

Therefore, as the service records associated with the claims 
file do not verify the Veteran's assertion of having duty or 
visitation in Vietnam; the Veteran has given no detail 
regarding the nature, duration, or frequency of his claimed 
visitation in Vietnam; and the Veteran's reports of servicing 
aircraft that had been in Vietnam, serving on a ship in the 
waters of Vietnam, and landing in an unknown base on his way 
to Thailand are not sufficient to establish qualifying 
service in Vietnam, the Board finds that service connection 
cannot be granted on a presumptive basis for diabetes 
mellitus, type II based on exposure to agent orange while 
serving in the Republic of Vietnam.  

With respect to otherwise granting service connection on a 
direct basis, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2009).  Currently, there is no lay or 
medical evidence of record reflecting that the Veteran had 
diabetes mellitus, type II in service and no competent 
medical opinion has related his diabetes mellitus, type II to 
service.  Furthermore, the Veteran has never asserted that he 
had diabetes mellitus, type II in service.  Therefore, as the 
claims file contains no medical or lay evidence of a direct 
relationship between the Veteran's diabetes mellitus, type II 
and his active duty service, the Veteran's claim must fail on 
a direct basis as well.  See Shedden, supra. 

In considering the issue of direct service connection, the 
Board again considered the Veteran's lay assertion that 
residual herbicides present on aircraft returning to ship, or 
in the air or water offshore of Vietnam could have caused or 
contributed to his diabetes mellitus.  In this regard, the 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be competent to offer an opinion on complex 
medical questions, such as offering an opinion that having 
worked on aircraft that flew in and out of Vietnam exposed 
him to residual herbicides, which in turn caused or 
contributed to his development of diabetes mellitus.  See 
Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Thus, his 
lay assertions are of no probative value in that regard.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, type II, and 
the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of in-service exposure to 
herbicides is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


